Bernard S. Meyer, J.
Motion pursuant to section 150 of the Debtor and Creditor Law to discharge of record certain judgments entered against the petitioner, an adjudicated bankrupt.
Motion granted to the extent of directing the discharge of record of the judgment entered in the Nassau County Clerk’s office in favor of Eugene Gottlieb in the sum of $132.70. As to the remaining judgments, the application for a discharge must be made in the courts in which the judgments were rendered or ‘ ‘ if rendered in a court not of record, to the court of which it has become a judgment by docketing it therein” (Debtor and Creditor Law, § 150, subd. 1; Matter of Mark, N. Y. L. J., Dec. 9, 1959, p. 17, col. 1, Nassau County, Meyer, J.; Matter of Kall [Diamond], N. Y. L. J., May 15, 1958, p. 13, col. 7).
The observation may be made for guidance of counsel that if any judgment is based on a claim that is not dischargeable in bankruptcy, it may not be discharged even though said judgment was listed in the bankruptcy proceedings (Tomaino v. Gigliotti, 15 Misc 2d 1077; Matter of Macedonia v. Fontanelli, 9 A D 2d 928). Settle order on notice.